DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of encoding data and displaying presentations. Prior art such as Gromek ‘666 teaches a method of presentation of information pertaining to digital products, and Talbot ‘541 teaches a method foe annotation and truncation of media assets. However, The prior art of record fails render obvious independent claims 1,8 or 15, because the prior art of record fails to teach or suggest a method (apparatus or computer program)  for 
determining one or more digital signatures associated with one or more objects within the
one or more images, based on the one or more digital signatures, determining graphical data placement information comprising one or more graphical data placement regions for the one or more
objects, receiving graphical presentation data comprising one or more graphical assets, and
causing display of the graphical presentation data, wherein causing display comprises
overlaying at least one graphical asset of the one or more graphical assets on the at least one
graphical data placement region as recited by the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    Galera et al. (2019/0147655) teaches augmented reality safety automation zone systems and method.
     Avni et al. (2014/0281945) teaches a system and method of encoding content and an image.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

August 17, 2022